                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 1 of 15 Page ID #:174



                              1   NEWMEYER & DILLION LLP
                                  FRANCIS E. QUINLAN, CBN 84690
                              2   Francis.Quinlan@ndlf.com
                                  895 Dove Street, 5th Floor
                              3   Newport Beach, California 92660
                                  (949) 854-7000; (949) 854-7099 (Fax)
                              4
                                  Attorneys for Defendant
                              5   JOSEPH ALVAREZ
                              6
                              7
                              8                                UNITED STATES DISTRICT COURT
                              9                               CENTRAL DISTRICT OF CALIFORNIA
                             10
                             11   UNITED STATES OF AMERICA,                        CASE NO.:     SA CR 18-00048
                                                                                   CTRM:         6B
N EWM EYER & D I LLION LLP




                             12                          Plaintiff,                JUDGE: Hon. Douglas F. McCormick
                             13   vs.                                              DEFENDANT JOSEPH
                             14   JOSEPH ALVAREZ,                                  ALVAREZ'S REPLY TO THE
                                                                                   GOVERNMENT’S STATEMENT
                             15                          Defendant.                RE: PRESENTENCE REPORT,
                                                                                   TO THE SECOND REVISED
                             16                                                    PRESENTENCE REPORT;
                                                                                   OBJECTIONS TO THE SECOND
                             17                                                    REVISED PRESENTENCE
                                                                                   REPORT; DECLARATION OF
                             18                                                    FRANCIS E. QUINLAN IN
                                                                                   SUPPORT THEROF
                             19
                                                                                   Date:    March 6, 2019
                             20                                                    Time:    9:00 a.m.
                                                                                   Ctrm:    6B
                             21
                             22                                                    FILE DATE:             March 9, 2018
                                                                                   TRIAL DATE SET:        No Date Set
                             23
                             24   1.        INTRODUCTION
                             25             Defendant, Joseph Alvarez, respectfully asks this court to impose a sentence
                             26   that conforms to that recommended by the United States Attorney consistent with
                             27   his recent payment of the full restitution of $177,037.01 delivered to the
                             28   Department of Labor by cashier’s check at the last court hearing (Ex. 1):
                                                                                           REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                       -1-            AND OBJECTION TO SECOND REVISED
                                                                                                       PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 2 of 15 Page ID #:175



                              1                   A one-year term of probation under the terms and conditions set forth
                              2                          in the Revised (second) probation officer’s Recommendation Letter
                              3                          dated January 24, 2019.
                              4                   An order of restitution for $177,037.01 which reflects that obligation
                              5                          to have been satisfied in full by payment to the Department of Labor as
                              6                          promised in the defendant’s plea agreement with the U.S. Attorney’s
                              7                          office.
                              8                   A $10.00 special assessment.
                              9             Defendant also requests the court adopt the following portions of the U.S.
                             10   Probation Officer’s second revised sentence recommendation letter dated January
                             11   24, 2019:
N EWM EYER & D I LLION LLP




                             12                   A $10.00 special assessment.
                             13                   Waiver of all fines as the court finds that the defendant has established
                             14                          that he is unable to pay and is not likely to become able to pay any fine
                             15                          in addition to restitution.
                             16             The probation officer recommended a sentence of probation with the
                             17   following comments: “A custodial sentence would appear to be greater than
                             18   necessary under the circumstances of this case. Two years of probation is
                             19   appropriate to provide just punishment and reflect the seriousness of the offense as
                             20   it is in keeping with similarly situated offenders. It also provides adequate
                             21   deterrence to criminal conduct and promotes respect for the law as it places
                             22   restrictions and requirements on Alvarez. Alvarez is gainfully employed and he
                             23   should be allowed the opportunity to maintain his employment to continue his
                             24   progress of becoming a productive member of society again. Alvarez presents a
                             25   low risk of threat to the community.”
                             26             Defendant, though no longer a licensed administrator of care homes,
                             27   shoulders the daily burden of seeing to the supply, maintenance and logistics of
                             28   operating the care homes. Because the economics of such 24/7 care is consistently
                                                                                                REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                                 -2-       AND OBJECTION TO SECOND REVISED
                                                                                                            PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 3 of 15 Page ID #:176



                              1   strained defendant spends long hours seeing to the every need of the homes because
                              2   the caregivers are unable to leave those in their care. For that reason, defendant
                              3   requests the probation ordered be set at one year which should be a sufficient
                              4   reminder to him of his obligations under law without otherwise burdening the
                              5   probation system with a second year of supervision.
                              6             Defendant recognizes that the court is considering a period of incarceration.
                              7   He wishes to express his remorse to the court and will do so in person at his
                              8   sentencing hearing. He does not take lightly the plea he entered and asks only that
                              9   the court understand that he has been stressed in gathering the funds to pay the
                             10   restitution. He applied for a conventional loan against his home and the one
                             11   mortgaged care home not rented from others. He was denied the loan because of
N EWM EYER & D I LLION LLP




                             12   other obligations and had to rely on friends and family for the restitution funds. He
                             13   will be under significant financial pressure for some time to address not only his
                             14   financial obligations but also the need to care for his wife and three young children.
                             15             Under separate correspondence, the court was sent a number of letters of
                             16   support for Mr. Alvarez from individual caregivers and peers who consistently
                             17   expressed their admiration of the benefit to society that Mr. Alvarez delivers in his
                             18   humane operation of care homes at low cost. There are a number of hospitals and
                             19   agencies that place patients in neighborhood residential care homes because,
                             20   frankly, it is cheaper to do so than keep them in hospital beds. Mr. Alvarez has
                             21   been lauded for creating a caring family atmosphere in the homes in contrast to
                             22   large care institutions that are impersonal and more expensive. He has also taken in
                             23   homeless persons, and cared for them at his cost until he is able to help them obtain
                             24   state and federal benefits. There is a societal benefit to the small residential care
                             25   home solution. The policy differences, especially employment issues involving
                             26   caregivers who live in the homes and take their meals there, between state agencies
                             27   and the federal government, present significant and confusing challenges to care
                             28   home managers as one writer highlighted in his support letter.
                                                                                         REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                        -3-         AND OBJECTION TO SECOND REVISED
                                                                                                     PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 4 of 15 Page ID #:177



                              1             Mr. Alvarez respectfully suggests an alternative to incarceration could be
                              2   found in his support of the homeless. He advises that he would willingly place at
                              3   least one homeless person in each of the care homes he advises and assist those
                              4   persons in their applications for benefits. The challenge of caring for the homeless
                              5   will continue to require multiple and creative solutions. Mr. Alvarez respectfully
                              6   requests that he be allowed to serve in that way rather than by incarceration.
                              7   2.        OBJECTIONS TO PRESENTENCE REPORT
                              8             The second revised Presentence Report conforms, with the exception of the
                              9   two years recommended probation term, to the U.S Attorney’s recommendation.
                             10   The court’s tentative consideration of a three month period of incarceration on
                             11   certain specified considerations reveals material deficiencies in the Presentence
N EWM EYER & D I LLION LLP




                             12   Report as revised in the following elements:
                             13                   The report does not provide detail on Mr. Alvarez’ financial condition
                             14                          including reference to income shown in personal tax returns, some
                             15                          credit impairment and LLC tax returns which would show the care
                             16                          homes do not produce significant net income.
                             17                   The report does not credit by way of mitigation the 2014 and 2015
                             18                          negotiated “bonuses” to the LLC caregiver members when the LLC
                             19                          was terminated in 2015, nor does it reflect that the LLC was
                             20                          terminated as a form of remediation to conform to the Department of
                             21                          Labor’s determination re employment and overtime requirements.
                             22                   The report does not clarify that the “second home” referenced by the
                             23                          court is used as a care home and it is mortgaged. All the other care
                             24                          homes are leased and Mr. Alvarez is liable personally on those leases.
                             25                          It also reflects that he has some equity in his home in Irvine, but he
                             26                          reported a sizable mortgage which precludes a home equity loan. In
                             27                          short, Mr. Alvarez was and is unable to borrow conventionally and
                             28                          were he to sell the residential care home which he obviously could do,
                                                                                                REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                               -4-         AND OBJECTION TO SECOND REVISED
                                                                                                            PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 5 of 15 Page ID #:178



                              1                          the equity would be substantially reduced by the state and federal
                              2                          capital gains taxes. In essence, the apparent ability to borrow against
                              3                          equity is not as easy as it might appear. It is the judgment of both the
                              4                          probation officer and the undersigned that Mr. Alvarez, at this point,
                              5                          given the funds he had to borrow to pay the restitution, is in difficult
                              6                          financial circumstances.
                              7             In support for the objections to the Presentence Report listed above, attached
                              8   is a declaration of the undersigned providing amplification for those objections.
                              9   Perhaps the most significant material deficiency in the Presentence Report is simply
                             10   the lack of inclusion of detail which would paint a much more understandable
                             11   picture of the operation of care homes which, in California, are referred to as
N EWM EYER & D I LLION LLP




                             12   Residential Care Facilities for the Elderly (RCFEs), authorized under California
                             13   law. Background research performed by the undersigned on the oversight of
                             14   residential care facilities for the elderly reflects that there are about 9,000 licensed
                             15   RCFEs in California alone. Further, that when elderly injured or impaired are in
                             16   hospitals, they may not be discharged back to their homes if they are not able to
                             17   care for themselves directly or have a family member to do it, but they must be
                             18   released to a care facility like the ones Mr. Alvarez administers. The cost to
                             19   Medicare and Medi-Cal for care for such injured elderly in hospitals is reported to
                             20   be approximately $2,000 per day. Care homes such as those Mr. Alvarez
                             21   administers provide a much lower cost to the government and non profit hospitals
                             22   for proper care of the injured or impaired elderly. The California Department of
                             23   Social Services audits RCFEs and has audited the care homes Mr. Alvarez advises.
                             24   He has not received a negative report. Mr. Alvarez held an RCFE administrators’
                             25   license issued by the Department of Social Services. Mr. Alvarez recently
                             26   relinquished his administrator license but continues to serve as a subject matter
                             27   consultant to the care home administrators.
                             28             Further, the Department of Social Services audited the Agape Cottage Care
                                                                                                 REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                               -5-          AND OBJECTION TO SECOND REVISED
                                                                                                             PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 6 of 15 Page ID #:179



                              1   Partners LLC tax returns, and all other filed membership and ownership disclosures
                              2   were provided to the auditors including proof of tax returns filed by the caregivers.
                              3   And, that audit also examined workers’ compensation coverage carried for the
                              4   benefit of the caregivers. Background research also reflects that the State of
                              5   California does not generally challenge the caregivers forming their own limited
                              6   liability companies (no reported cases) to be able to provide care under a 24/7
                              7   operation requirement. On the other hand, background research reflects that the
                              8   federal government has taken, as is obvious in this case, a much more rigid position
                              9   with respect to 24/7 care and the overtime requirements as seen by the Department
                             10   of Labor. This background information is not meant to suggest in the slightest that
                             11   Mr. Alvarez’s mistake in failing to honor the wage agreement with the Department
N EWM EYER & D I LLION LLP




                             12   of Labor was not wholly improper. It was, but some understanding of his mindset
                             13   up to the point he signed the Department of Labor agreement that, in fact, he was
                             14   operating in a way the Department of Social Services in California did not
                             15   challenge, in large part, because he was providing a benefit to both state and federal
                             16   government.
                             17             The Presentence Report only characterizes Mr. Alvarez as “financially
                             18   unable to pay a fine.” Had the report characterized the overall financial status of
                             19   the LLC and the operation of the care homes which Mr. Alvarez administered,
                             20   some mitigative credit could have been given to the net conclusion that the care
                             21   homes, under the Department of Labor’s mandate that overtime be paid for 24/7
                             22   care, were not likely to remain solvent which by implication might explain the
                             23   pressure Mr. Alvarez felt to restore operating funds to the LLC.
                             24             Further, the Presentence Report does not reflect Mr. Alvarez’s investment in
                             25   the caregiving business and that of several family members he reported to the
                             26   probation officer had also provided initial capital. Early examination of the total
                             27   financial picture of operating care homes under the Department of Labor’s overtime
                             28   mandate might well have made it more clear to Mr. Alvarez that it was a risky
                                                                                        REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                       -6-         AND OBJECTION TO SECOND REVISED
                                                                                                    PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 7 of 15 Page ID #:180



                              1   financial proposition to operate the homes adhering strictly to the Department of
                              2   Labor’s overtime mandates. Unfortunately he sought and followed flawed advice
                              3   from his bookkeeper/accountant who candidly explained in his letter to the court
                              4   the thought process behind the LLC model.
                              5             Also, not taken into consideration in the Presentence Report were the long
                              6   hours Mr. Alvarez put in and continues to put in to keep the care homes operating
                              7   because the caregivers must generally remain on the premises unless relieved. Mr.
                              8   Alvarez not only provided that relief overtime but he was the one who would run
                              9   even small errands to provide supplies and otherwise ensure the care homes were
                             10   meeting the Department of Social Services standards for operation. It is not
                             11   unusual for entrepreneurs to put that kind of time in but if it is quantified in terms
N EWM EYER & D I LLION LLP




                             12   of the value of his own labor when contrasted to the cost of operation, Mr. Alvarez
                             13   could be seen as hardworking and caring and not a coercive ogre of a greedy owner
                             14   taking unfair advantage of workers.
                             15             Also missing from the Presentence report was any discussion of the effect of
                             16   the Department of Labor’s disregard for the LLC model of operation of 24/7 care
                             17   homes and consideration under law the individual members could form their own
                             18   LLCs and operate those care homes without ownership by any other parties without
                             19   running afoul of Department of Labor dictates. Some of the caregivers expressed in
                             20   their letters to the court a desire to frame their own economic destiny through the
                             21   LLC model. Again, this is not to suggest that Mr. Alvarez did not make a serious
                             22   mistake in not honoring the wage agreement, but rather to suggest that there are, in
                             23   particular given the increasing number of elderly requiring care throughout our
                             24   nation, serious questions as to how the disparities between State and Federal policy
                             25   goals and mandates can be resolved to provide elder care in a fiscally sound way for
                             26   all parties concerned.
                             27             The Presentence report does not mention the potential mitigative effect of the
                             28   distributions of “bonuses” to the LLC caregiver members in 2014 and 2015. It also
                                                                                         REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                        -7-         AND OBJECTION TO SECOND REVISED
                                                                                                     PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 8 of 15 Page ID #:181



                              1   does not mention that Mr. Alvarez, in the face of the Department of Labor’s
                              2   determination, with the assistance of his accountant, terminated the Agape Care
                              3   Partners LLC in 2015 thus remediating the model that ran afoul of the Department
                              4   of Labor’s position on overtime for 24/7 caregivers. The report also does not
                              5   mention that the caregivers were residing in the care homes and taking their meals
                              6   all at cost to the caregiving operation. There are a number of employment
                              7   constructs that take into account the monetary value of residing on premises as well
                              8   as having one’s meals furnished. None of that was taken into account at the
                              9   Department of Labor wage agreement level nor was it mentioned in the Presentence
                             10   Report.
                             11             In preparing this pleading the undersigned reviewed a banker box full of
N EWM EYER & D I LLION LLP




                             12   records and attempted to summarize key elements of information that support the
                             13   statements and argument herein by way of a personal declaration. The court is
                             14   requested to accept that appending voluminous exhibits already furnished to the
                             15   government in full cooperation would create an unwieldy filing.
                             16   3.        CONCLUSION.
                             17             It is the goal of the undersigned in Mr. Alvarez’s behalf to provide additional
                             18   information so that the picture of his work and activities taken as a whole reflects
                             19   the character of a decent, caring, hardworking elder care administrator and family
                             20   man with a wife and three children to support, and now an additional obligation of
                             21   the borrowed $177,000.00 restitution he now must repay. Most of the caregiver
                             22   members of the LLC wrote to the court to report that they were not preyed upon by
                             23   an abusive owner as is often alleged in such cases and found him a generous, good
                             24   example. Mr. Alvarez ask that the manner in which he terminated the LLC in 2015
                             25   and paid negotiated bonuses to the caregiver members in 2014 and 2015 will be
                             26   seen as ameliorating the stark appearance of a six figure violation and remedying
                             27   the LLC model the Department of Labor found objectionable.
                             28   ///
                                                                                         REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                        -8-         AND OBJECTION TO SECOND REVISED
                                                                                                     PRESENTENCING REPORT
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 9 of 15 Page ID #:182



                              1             For all these reasons, Mr. Alvarez respectfully requests the court accept his
                              2   statement of remorse and consider a sentence as described above without any
                              3   incarceration.
                              4   Dated: February 12, 2019                       NEWMEYER & DILLION LLP
                              5
                              6                                                  By: /s/ Francis E. Quinlan
                              7                                                    Francis E. Quinlan
                                                                                   Attorneys for Defendant
                              8                                                    JOSEPH ALVAREZ

                              9
                             10
                             11
N EWM EYER & D I LLION LLP




                             12
                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                         REPLY TO GOVERNMENT’S STATEMENT
                                  3639.101 / 8040087.1                        -9-         AND OBJECTION TO SECOND REVISED
                                                                                                     PRESENTENCING REPORT
                                                                                                                                                                                                                                                  Exhibit 1 - Page 10
Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 10 of 15 Page ID #:183




                                                                                    0000525                11-24
                                                                                   Office AU #            1210(8)
                                                                                                                                          CASHIER'S CHECK                                 SERIAL #: 0082502500
                                                                                  Remitter:           JOSEPH U ALVAREZ                                                                ACCOUNT* 4861-505303
                                                                                  Purchaser           JOSEPH U ALVAREZ
                                                                                  Purchaser Account   0747653947
                                                                                  Operator I.D.:      u606157        cu010725
                                                                                  Funding Source:     Paper Items(*)                                                                      January 28, 2019
                                                                                  PAY TO THE ORDER OF ***US DEPARTMENT OF LABOR ***
                                                                                                      ***WAGE + HOUR DIVISION***
                                                                                  'One hundred seventy-seven thousand thirty-seven dollars and 01 cent***                             "$177,037.01"
                                                                                 Payee Address:
                                                                                 Memo:
                                                                                                                                                                                          VOID IF OVER US $ 177,037.01
                                                                                 WELLS FARGO BANK, N.A.                         NOTICE TO PURCHASER — IF THIS INSTRUMENT IS LOST,
                                                                                 10060 SLATER AVE                               STOLEN OR DESTROYED, YOU MAY REQUEST CANCELLATION
                                                                                 FOUNTAIN VALLEY, CA 92708                      AND REISSUANCE. AS A CONDITION TO CANCELLATION AND        NON-NEGOTIABLE
                                                                                 FOR INQUIRIES CALL (480)394-3122               REISSUANCE, WELLS FARGO BANK MAY IMPOSE A FEE AND
                                                                                                                                REQUIRE AN INDEMNITY AGREEMENT AND BOND.
                                                                                                                                           Purchaser Copy
                                                                                FB004    mezca 40450342
                                                                                                       PRINTED ON LINEMARK PAPER - HOLD TO LIGHT TO VIEW. FOR ADDITIONAL SECURITY FEATURES SEE BACK.
                                                                                    0000825                11-24
                                                                                                                                         CASHIER'S CHECK                                  0082502500




                                                                                                                                                                                                                         Details on Back.
                                                                                   Office AU              12t0(8)
                                                                                 Remitter.       JOSEPH U ALVAREZ
                                                                                 Operator        uweirt             cu015728
                                                                                                                                                                                          January 28, 2019
                                                                                 PAY TO THE ORDER OF "*US DEPARTMENT OF LABOR -***                                                                                       8
                                                                                                     ***WAGE + HOUR DIVISION***




                                                                                                                                                                                                                         Security Features Incl
                                                                                 ***One hundred seventy-seven thousand thirty-seven dollars and 01 cent***                            "$177,037.01"
                                                                                 PayeeMavis:
                                                                                 Memo:                                                                   A
                                                                                 WELLS FARGO BANK, NA.                                                                                    VOID IF OVER US $ 1   037.01
                                                                                 10060 SLATER AVE
                                                                                 FOUNTAIN VALLEY, CA 92706
                                                                                 FOR INQUIRIES CALL (480) 394-3122
                                                                                                                                                                                      A             =NA
                                                                                                       0008 2 50 2 5000          1 2 1000 2481:486 i                  50 5 30 3111
                                                                                                                                                                                      Exhibit 1 - Page 15
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 11 of 15 Page ID #:184



                              1                              DECLARATION OF FRANCIS E. QUINLAN
                              2             I, Francis E. Quinlan, declare as follows:
                              3             1.           I am an attorney licensed to practice before all state and federal courts
                              4   of California, and also a member of the Colorado State Bar. If called to testify as to
                              5   the accuracy of the information contained herein I am able to do so of my own
                              6   knowledge.
                              7             2.           I make this Declaration in support of the Response to Sentencing
                              8   Recommendations and Objection to the Presentence Report. As noted in the
                              9   response to which this declaration is attached, I reexamined a banker box of tax,
                             10   corporation, LLC, bank and other records related to the case and wrote this
                             11   declaration in summary of key, supportable elements I concluded might be of
N EWM EYER & D I LLION LLP




                             12   assistance to the court in its sentencing decision. I also offer a personal opinion in
                             13   this declaration which I ask the court to accept in my duty as defense counsel and
                             14   not a presentation of Mr. Alvarez’ attempt at justification for his crime.
                             15             3.           In terms of background, it seemed applicable to my serving as counsel
                             16   to the defendant in this case that I served a three-year tour with the Federal Bureau
                             17   of Investigation and investigated a number of cases involving false statements to
                             18   the government, embezzlement, and white collar crime, bank fraud and tax fraud, as
                             19   well as basic fraud crimes against the government. I have also obtained a master’s
                             20   degree in tax law (LLM) and served for a number of years as counsel to various
                             21   banks and savings and loan associations. Much of my bank work was related to the
                             22   mortgage granting process. I have also served for over 20 years in various not for
                             23   profit and for profit corporate entities as a member of boards of directors and
                             24   boards of trustees, as an audit committee chairman and as a risk committee
                             25   chairman. I served for 7 years on the board of the State Compensation Insurance
                             26   Fund of California and chaired its Audit Committee, and served also on its
                             27   Investment Committee. I am currently serving both public and private corporations
                             28   involving both the financial industry and the real estate industry. When I took on
                                  3639.101 / 8040087.1                               - 10 -     DECLARATION OF FRANCIS E. QUINLAN
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 12 of 15 Page ID #:185



                              1   the defense of Mr. Alvarez, I expected that my professional background would be
                              2   helpful in sorting through employer obligations as well as the limited liability
                              3   company and corporate structure that he had set up with the advice of his
                              4   accountant. I also thought I could be helpful in analyzing his tax returns, the tax
                              5   returns of the LLC, as well as the corporation, all of which information was
                              6   ultimately provided both to the U.S. Attorney and to the probation officer. I also
                              7   thought my background would be helpful in sorting through the movement of
                              8   money through the LLC bank account and provide an ability to tie money paid to
                              9   the individual LLC members under the Department of Labor Wage Agreement, as
                             10   well as to track money paid by the LLC in the form of annual "bonuses" which
                             11   were negotiated by a senior LLC member who represented all of the caregivers.
N EWM EYER & D I LLION LLP




                             12   His name is Gideon Limpado.
                             13             4.           I was able to work quite cooperatively with Mr. Daniel Ahn of the
                             14   U.S. Attorney's Office and Ms. Pineda, the Department of Labor Investigator. Both
                             15   were willing to listen to the argument that not all of the money paid to the
                             16   caregivers under the Department of Labor Order was returned to the LLC by the
                             17   caregivers. Ultimately, we were able to conclude that several of the caregivers had
                             18   not paid anything back to the LLC, and therefore the original restitution amount of
                             19   $196,541.30 specified as restitution to the Department of Labor in the plea
                             20   agreement versus the amount collectively agreed was represented by LLC bank
                             21   records and data reflected checks negotiated from the caregivers amounted only to
                             22   $177,037.01.
                             23             5.           In addition to negotiating with Mr. Ahn and Ms. Pineda an agreed
                             24   number reducing the plea agreement restitution to $177,037.01, I also presented
                             25   information concerning the "negotiated bonuses" paid to the LLC caregiver
                             26   members for tax years 2014 and 2015. In 2014, the amount paid to the caregivers
                             27   in addition to their regular compensation was $79,075.00. In 2015, the amount paid
                             28   to the caregiver members in addition to their regular compensation was $48,465.67.
                                  3639.101 / 8040087.1                             - 11 -     DECLARATION OF FRANCIS E. QUINLAN
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 13 of 15 Page ID #:186



                              1   Those two sums are, now that the agreed restitution has been paid, $147,540.67 in
                              2   excess of the wage and overtime required by the Department of Labor to have been
                              3   paid in a straight employer- employee model. Although I argued to Mr. Ahn that
                              4   this “negotiated bonus”money should be considered as an offset to the restitution,
                              5   he said the government was not in a position to accept that argument and declined
                              6   to credit the amount. He was respectful and willing to listen to the argument, and a
                              7   credit to his office. Nonetheless, that is a substantial sum of money that, coupled
                              8   with the funds paid in restitution, could be considered a mitigative payment. The
                              9   mitigative effect might also be considered in terms of the Department of Labor's
                             10   rejection of the limited liability company structure, which was designed to avoid the
                             11   problem of providing 24/7 care in individual homes where the caregivers lived and
N EWM EYER & D I LLION LLP




                             12   took their meals as part of their compensation, with the need to calculate overtime.
                             13   Not arguing the policy difference inherent in that and the fact that there are
                             14   thousands of small residential care homes in California, the disregard of the LLC
                             15   structure by the Department of Labor wage and hour investigator and that
                             16   investigator's refusal to consider the LLC "bonuses" paid in 2014 and 2015, reflects
                             17   a substantial amount of additional money paid to the caregivers in excess of their
                             18   Department of Labor determined wages and mandatory overtime. Because the
                             19   caregivers had their own representative in the form of Mr. Limpado, who
                             20   negotiated a formulaic bonus in those two years, and the fact that those payments
                             21   were not considered in the overtime calculation nor in the restitution calculation, I
                             22   would respectfully submit to the court it is worthy of consideration as a substantial
                             23   mitigative financial benefit to the caregivers. Equally, I would respectfully submit
                             24   that the financial cost of that restitution in addition to the LLC having paid out
                             25   bonuses in 2014 and 2015, is a financial burden that Mr. Alvarez and his wife have
                             26   undertaken personally.
                             27             6.           In addition to requesting the court consider the mitigative effect of the
                             28   LLC bonuses, the court is also respectfully requested to consider that in the process
                                  3639.101 / 8040087.1                               - 12 -     DECLARATION OF FRANCIS E. QUINLAN
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 14 of 15 Page ID #:187



                              1   of attempting to resolve the overtime calculation challenge and the disregard of the
                              2   LLC model, Mr. Alvarez, with the assistance of his accountant who has set up the
                              3   model, terminated the LLC in 2015. I respectfully ask the court to consider the
                              4   Office of the United States Attorney's publication 9-28.000 – Principles of Federal
                              5   Prosecution of Business Organizations. Section 9-28.1000 entitled Restitution and
                              6   Mediation offers guidance with respect to a prosecutor's decision to charge a
                              7   corporation in the light of the corporation having voluntarily taken remedial
                              8   actions, such as improving an existing compliance program or disciplining
                              9   wrongdoers. In this case, the termination of the LLC model for management of the
                             10   caregivers is a terminal remedial action. Likewise, Mr. Alvarez' prosecution as an
                             11   individual even though he signed the Department of Labor Wage Agreement as
N EWM EYER & D I LLION LLP




                             12   manager of the LLC, reflects a direct discipline of the individual who has taken
                             13   responsibility for the violation. I make this reference to the federal prosecutors'
                             14   guidance on prosecuting business organizations for the sole purpose of showing
                             15   that as Mr. Alvarez stands before the court for sentencing, not only has the
                             16   corporate model that ran afoul of the Department of Labor's decision been ended,
                             17   Mr. Alvarez, himself, has taken full responsibility and paid the restitution in
                             18   advance of sentencing.
                             19             7.           I would also offer the court a personal opinion with respect to the
                             20   advice given by Mr. Alvarez' accountant to set up the LLC model of caregiver
                             21   manager. It is unfortunate that the case unwound in the Department of Labor for
                             22   more than a year and that it was not immediately addressed as an administrative
                             23   violation that required immediate action. Had that happened, and had the LLC
                             24   model been rejected by competent employment counsel before it was created, Mr.
                             25   Alvarez would not have found himself in the position that he did where he made the
                             26   serious error of trying to restore operating funds to the LLC in the manner he did.
                             27   He has discussed this extensively with me and understands the serious mistake he
                             28   made. While this is not to suggest that reliance on his accountant in some way
                                  3639.101 / 8040087.1                              - 13 -      DECLARATION OF FRANCIS E. QUINLAN
                             Case 8:18-cr-00048-DFM Document 37 Filed 02/12/19 Page 15 of 15 Page ID #:188



                              1   should mitigate the mistake Mr. Alvarez made, I would simply suggest to the court
                              2   that bad advice along the way and a wrong decision at the culmination of it is the
                              3   sort of thing that results in having to stand before a federal judge for sentencing. It
                              4   is regrettable, but on the face of it, Mr. Alvarez has accepted rejection of the LLC
                              5   model, terminated it and paid the restitution. We would ask the court to consider
                              6   that in terms of its indication that incarceration might be imposed.
                              7             8.           Mr. Alvarez reported to the Probation Officer that he has some equity
                              8   in his home in Irvine, but he also reported a sizable mortgage in excess of
                              9   $900,000. He also reported that there is a mortgage against the residence he and his
                             10   wife own that is used as a care home. In short, in attempting to borrow to pay the
                             11   restitution Mr. Alvarez was unable to borrow conventionally and were he to sell the
N EWM EYER & D I LLION LLP




                             12   residential care home he obviously could do, the equity would be substantially
                             13   reduced by the state and federal capital gains taxes. In essence, the apparent ability
                             14   to borrow against equity is not as easy as it might appear. It is the judgment of both
                             15   the probation officer and the undersigned that Mr. Alvarez, at this point, given the
                             16   funds he had to borrow to pay the restitution, is in difficult financial circumstances.
                             17   Incarceration would only exacerbate that condition as the Probation Officer
                             18   concludes, and most likely visit a significant emotional impact to his wife and three
                             19   young children.
                             20             I declare under penalty of perjury under the laws of the State of California
                             21   and of the United States of America that the foregoing is true and correct.
                             22             Executed this 12th day of February, 2019, at Newport Beach, California.
                             23
                             24                                                             /s/ Francis E. Quinlan
                                                                                            Francis E. Quinlan
                             25
                             26
                             27
                             28
                                  3639.101 / 8040087.1                             - 14 -         DECLARATION OF FRANCIS E. QUINLAN
